                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                          BILLINGS DIVISION


UNITED STATES OF AMERICA,                      CR 19-92-BLG-SPW-TJC-2

                   Plaintiff,
                                               ORDER
vs.

CARRIE M. RINESMITH,

                   Defendant.

      Defendant has filed a Motion to Vacate Detention Hearing. (Doc. 51.)

Counsel for Defendant indicates she has contacted opposing counsel and received

no response.

      Accordingly, IT IS ORDERED that the Detention Hearing currently set for

December 23, 2019, at 9:00 a.m. is VACATED.

      DATED this 20th of December, 2019.

                                     _______________________________
                                     TIMOTHY J. CAVAN
                                     United States Magistrate Judge
